DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered.
Applicant argues that Starkweather fails to teach that the controller is set in the sensor or the pump.  The examiner agrees with this characterization of Starkweather. A new rejection is made over Starkweather in view of Rosinko to remedy this deficiency as discussed with respect to that AFCP2.0 filing.  
With regard to Rosinko, the examiner agrees with Applicant’s characterization of the disclosure.  However, Rosinko is relied upon to teach a pump including the processor as a modification to Starkweather.  The examiner does not suggest that Rosinko discloses the motion sensor as claimed. 
Applicant’s arguments to Shin are moot as the reference is not relied upon herein.
Applicant further argues that the cited references fail to disclose the step of providing signals indicative of the activity level of the patient under specific attitudes by the motion sensor to at least one processor of the artificial pancreas, wherein the specific attitudes include standing, sitting, lying, or changing from one of the specific attitudes to another.  The examiner agrees that Starkweather fails to teach that the motion sensor determines the attitude of the user.  However, the scope of the claim does not require that the sensor determines that attitude of the patient, only that the sensor provides signal indicative of the activity level of the patient when the patient is in specific positions.  The sensor of Starkweather provides signals indicative of the activity level of the patient while the patient is in any position.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Starkweather et al (US 8,152,789) in view of Rosinko et al (US 2014/0276419).
Regarding claim 1, Starkweather discloses a method to realize a closed loop control in an artificial pancreas (col. 1, lines 19-23; col. 2, lines 15-21) wherein the artificial pancreas comprises a patch pump 106 (col. 6, lines 20-21), and a glucose monitoring system 102 (col. 5, lines 63-65), comprising sensing an activity level of a patient by at least one motion sensor set in an artificial pancreas (col. 16, lines 18-27; the entire system is interpreted to be the artificial pancreas and therefore the motion sensor associated with the system is in the artificial pancreas), providing signals indicative of the activity level of the patient by the motion sensor 
Claim 1 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 1 further calls for the processor to be set in the patch pump and/or the CGM.  Starkweather teaches a processor set outside of the pump and/or the glucose sensor which 
Regarding claim 2, Starkweather discloses that the motion sensor comprises an accelerometer (col. 16, lines 20).
Regarding claim 6, Starkweather discloses the step of automatically switching between different operations modes based at least partially on the adjusted algorithms (col. 2, lines 15-21).
Regarding claim 7, Starkweather discloses the step of automatically adjusting the insulin delivery of a basal rate mode of the artificial pancreas based on the adjusted algorithm (col. 16, lines 8-10).
Regarding claim 13, Starkweather discloses that longer or more strenuous exercise events result in greater changes in the blood glucose levels than shorter and less strenuous exercise (col. 3, lines 1-3), and that the exercise sensing device provides information to adjust the insulin delivery based on the change caused by the exercise (col. 16, lines 24-27), and therefore the device adjusts the algorithm according to whatever exercise intensity that patient is doing.
Claims 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Rosinko as applied to claim 1 above, and further in view of Mensinger et al (US 2014/0012117).
Claim 3 calls for the algorithms to comprise a low-suspend algorithm.  Starkweather discloses closed-loop algorithms (col. 16, lines 9-11), but fails to disclose a low-suspend algorithm.  Mensinger teaches an artificial pancreas wherein the controller adjusts the algorithm based at least on a sensed physical activity level of the user (page 11, para. 0085), and further teaches that the algorithm is a low glucose suspend algorithm which suspends the basal delivery of insulin when the glucose level is trending too low (page 11, para. 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Starkweather to be a low-suspend algorithm as taught by Mensinger so that the delivery of insulin is suspended when the user’s glucose is too low to prevent triggering a hypoglycemia event in the user.
Regarding claim 4, Mensinger teaches a low-suspend algorithm as discussed with regard to claim 3 above.  That rejection is adopted herein.  Mensinger further teaches that the algorithm may be a predictive algorithm to predict future glucose values to account for the amount of time it takes for various activities, such as insulin delivery and exercise, to take effect and thereby prevent hyper- or hypoglycemic events (page 23, para. 0170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 5 calls for the algorithms to comprise an alert threshold algorithm.  Starkweather discloses closed-loop algorithms (col. 16, lines 9-11), but fails to disclose a low-suspend algorithm.  Mensinger teaches an artificial pancreas wherein the controller adjusts the algorithm based at least on a sensed physical activity level of the user (page 11, para. 0085), and further teaches that the algorithm can have a threshold alert algorithm which provides the patient with enough time to avoid a hypoglycemic event without generating an excessive number of additional alarms (page 23, para. 0170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Starkweather to include an alert threshold algorithm as taught by Mensinger to provide the user with sufficient time to avoid an adverse event while avoiding generating an excessive number of additional alarms.
Claim 8 calls for the step of automatically switching the artificial pancreas to an audio-off mode for low-priority alerts that do not require immediate action according to the adjusted algorithms. Starkweather does not disclose this feature.  Mensinger teaches that the device allows the user to program alert profiles for certain conditions, including sleep, allowing the user to turn on/off alerts as needed, and further that the sleep profile is enabled in conjunction with the activity monitor (page 23, para. 0172). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of .  

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Roskino in view of Budiman et al (US 8,257,300).
Regarding claim 9, Starkweather in view of Roskino teaches a device for performing the method according to claim 1 as discussed above. Starkweather further discloses a pump (external infusion pump: col. 5, lines 50-51), and a glucose monitoring system (sensor 102: col. 5, lines 63-65), at least one motion sensor set in a component of the artificial pancreas, configured to sense the activity levels of a patient and providing corresponding signals (col. 16, lines 18-22), and at least one processor set in a component of the artificial pancreas, configured to determine the physical states of the patient, adjust related algorithms and send corresponding instructions based partly on the signals ( col. 15, lines 54-57; col. 6, lines 29-43; col. 6, lines 20-24).
Claim 9 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas 
Claim 9 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Budiman teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin and worn under the clothes (col. 11, lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Budiman because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Regarding claim 10, Starkweather discloses a controller 104 including a processor which is configured to determine the physical state of the patient, and adjust the related algorithm and send corresponding instructions based partly on the signals (col. 6, lines 7-27).  However, Starkweather fails to disclose that the controller is a handset, or the location of the motion sensor.  Mensinger teaches that the controller and the motion sensor (auxiliary interface 216: page 10, para. 0081) are included in a handset (smartphone 202: page 9, para. 0070; fig. 2).  This allows the system to leverage smartphone features and consolidate devices that the user requires.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 11, Starkweather discloses that the insulin pump 106 and the glucose sensor 102 are separate from each other (fig. 1).  As discussed above with regard to claim 9, Rosinko and Budiman teach a continuous glucose monitor and a patch pump, respectively.  Starkweather teaches that the motion sensor can be set in the glucose sensor module (col. 16, lines 31-32).  Budiman further teaches that the patch pump and the glucose monitor (medical devices 30, 32: col. 7, lines 51-53) each include a processor (col. 8, lines 4-5) which allow the devices to send and receive information and operate according to the desired programs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include processors in both the patch pump and the glucose monitor as taught by Budiman to allow the device to send and/or receive information and operate according to the desired program.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Mensinger in view of Budiman as applied to claims 9 and 10 above, and further in view Yang (US 2016/0136357).
Claim 12 calls for the patch pump and the continuous glucose sensor to be integrated into a single-needle-integrated artificial pancreas, and both a motion sensor and a processor are set in the single needle integrated artificial pancreas.  Budiman teaches a patch pump as discussed above with regard to claim 9 and further teaches that the components of the artificial pancreas can work together as a single device or as separate physical devices (col. 10, lines 40-42).  Starkweather discloses that the motion sensor is located in the housing with the glucose sensor (col. 16, lines 28-33). Yang teaches a single needle integrated artificial pancreas that includes a pump and a glucose sensor integrated into an artificial pancreas unit, wherein the single needle reduces the chance of infection and is simple to install (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial pancreas taught above to be a single needle integrated artificial pancreas as taught by Yang because Budiman teaches that an integrated system is a known alternative to a system including separate components, and providing an integrated single needle artificial pancreas allows for simple installation and reduces sites for potential infections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krijnsen et al (US 2010/0042043) teaches a drug delivery system including a three-dimensional acceleration sensor that can determine the gravity direction and therefore determine when the patient is located in a lying posture.  When the patient is in a lying posture for a period of time in an inactive status, the device concluded that the patient is sleeping and adjusts the dosage accordingly (page 2, para. 0024).
Shariati et al (US 8,423,113) teaches a glucose sensor having an accelerometer that determines when the user is sedentary or sleeping and adjusts the noise filters to correct for noise that occurs in the sensor signal when the user is inactive (col. 65, lines 1-24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783